
	

114 HR 1823 IH: Ending Taxpayer Subsidies for Yachts Act
U.S. House of Representatives
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1823
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2015
			Mr. Quigley (for himself, Mr. Aguilar, and Mr. Ruiz) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the mortgage interest deduction with respect to
			 boats only if the boat is used as the principal residence of the taxpayer.
	
	
 1.Short titleThis Act may be cited as the Ending Taxpayer Subsidies for Yachts Act. 2.Mortgage interest deduction allowed with respect to boats only if boat is used as the principal residence of the taxpayer (a)In generalSection 163(h)(4)(A)(i)(II) of the Internal Revenue Code of 1986 is amended by inserting (other than a boat) after 1 other residence of the taxpayer.
			(b)Effective date
 (1)In generalThe amendment made by this section shall apply to indebtedness incurred after the date of the enactment of this Act.
 (2)Special rule for refinancingsFor purposes of this subsection, indebtedness resulting from the refinancing of indebtedness shall be treated as incurred on the date the refinanced indebtedness was incurred (taking into account the application of this paragraph in the case of multiple refinancings) but only to the extent the indebtedness resulting from such refinancing does not exceed the refinanced indebtedness.
				
